                                                                      Case 2:16-cv-02844-RFB-NJK Document 31 Filed 01/18/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                                 and Federal National Mortgage Association
                                                             8

                                                             9                                     UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., and FEDERAL                   Case No.: 2:16-cv-02844-RFB-NJK
AKERMAN LLP




                                                                 NATIONAL MORTGAGE ASSOCIATION,
                                                            13
                                                                                     Plaintiff,                       MOTION TO REMOVE ATTORNEY
                                                            14                                                        FROM ELECTRONIC SERVICE LIST
                                                                 v.
                                                            15
                                                                 BORGATA HOMEOWNERS ASSOCIATION,
                                                            16   INC.; ALESSI & KOENING, LLC; and KK
                                                                 REAL ESTATE INVESTMENT FUND, LLC,
                                                            17

                                                            18                       Defendants.

                                                            19
                                                                 TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20

                                                            21                     PLEASE TAKE NOTICE that Bank of America, N.A. and Federal National Mortgage
                                                            22   Association hereby provides notice that Vatana Lay, Esq., is no longer associated with the law firm of
                                                            23   Akerman LLP.
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28
                                                                                                                 1
                                                                 47565185;1
                                                                      Case 2:16-cv-02844-RFB-NJK Document 31 Filed 01/18/19 Page 2 of 2




                                                             1

                                                             2                Akerman LLP continues to serve as counsel for Bank of America, N.A. and Federal National
                                                             3   Mortgage Association in this action. All items, including, but not limited to, pleadings, papers,
                                                             4   correspondence, documents and future notices in this action should continue to be directed to Ariel E.
                                                             5   Stern, Esq., and Rex D. Garner, Esq.
                                                             6                DATED this 18th day of January, 2019
                                                             7
                                                                                                                 AKERMAN LLP
                                                             8

                                                             9                                                   /s/ Rex D. Garner, Esq.
                                                                                                                 ARIEL E. STERN, ESQ.
                                                            10                                                   Nevada Bar No. 8276
                                                                                                                 REX D. GARNER, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                   Nevada Bar No. 9401
                                                                                                                 1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                 Las Vegas, Nevada 89134
AKERMAN LLP




                                                            13
                                                                                                                 Attorneys for Plaintiff Bank of America, N.A. and
                                                            14                                                   Federal National Mortgage Association

                                                            15
                                                                                                            COURT APPROVAL
                                                            16                IT IS SO ORDERED.
                                                                                     January 22, 2019
                                                                              Date:______________
                                                            17                                                           ___________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 47565185;1
